ENO DE ENERGIA Y MINAS
o o om

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. César Augusto Rodríguez Villanueva, identificado con
Documento de Identidad Nacional N” 09068271, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO, y de la otra parte la empresa, Sociedad Minera Cambior Perú S.A., identificada
con RUC N* 20506545243, con domicilio en Av. Santa María N” 140, Miraflores,
representada por su Apoderado, señor Miguel Grau Malachowski, según poder inscrito en
el Asiento CO0008, de la Partida N* 11383481 del Registro de Sociedades, Zona Registral IX
Sede de Lima, a quien en adelante se le denominará "EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
003-2005-MEM/DM, de fecha 5 de enero de 2005, que designa al Ing. César Augusto
Rodríguez Villanueva como Director General de Minería y la Resolución Ministerial N* 530-
2004-MEM/DM que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en

7 Un

EL INVERSIONISTA

Lima 21 FFR 2005

Ing, César Rodríguez Villanueva

Director General de Minería
MINISTERIO DE ENERGIA Y MINAS
“DPOM - DGM

501
La
FOLIO: meros

MINISTERIO DE ENERGIA Y MINAS

| -

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. César Augusto Rodríguez Villanueva, identificado con
DNI N* 09068271, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”:
y.

(ii) Sociedad Minera Cambior Perú S.A., identificada con RUC N* 20506545243,
con domicilio en Av. Santa María N” 140, Miraflores, representada por su Apoderado,
señor Miguel Grau Malachowski, con facultadas inscritas en el Asiento C00008, de la Partida
N” 11383481 del Registro de Sociedades, Zona Registral IX Sede de Lima, a quien en
adelante se le denominará “EL INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo 11!

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N% 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 13 de agosto de 2004 la suscripción del
Contrato de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
RGIA Y MINAS

DGM

219

Jumeros

RIO DE ENE!
MINISTERIO DE €

FOLIO: —

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes A _— —
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar el
Programa de Inversión en exploración aprobado en las concesiones señaladas en la
cláusula 1.1., por un monto de US$ 2 058 048,00 (Dos Millones Cincuenta y Ocho Mil
Cuarenta y Ocho y 00/100 Dólares Americanos), en un plazo de doce (12) meses contado
a partir del mes de enero hasta diciembre de 2005.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 530-2004-MEM/DM,
publicada en el Diario Oficial El Peruano el 6 de enero de 2005, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1 inicio de las operaciones productivas con anterioridad al cumplimiento del
MINISTERIO DE ENERGIA Y MINAS |
DPDM - DGM
220

FOLIO:

MINISTERIO DE ENERGIA Y MINAS

programa de inversión en exploración comprometido. Entiéndase por inicio de
Operaciones productivas el término establecido en el segundo párrafo del artículo 3? del
Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los de 21 días del mes de febrer dos mil cinco.

A ln

EL INVERSIONISTA

Director Goneral de Minería
|
|

| IvioL ]

DE ENERGIA Y MINAS)

07]

ran]

207]

(ssn)

$007 ONV NOISY3ANI 30 VAVYDOYA 130 OLSINANSINA

"VS NYUAA HOJBINAVO VENIAN AVAZIDOS

LoN OX3NV

az]

257]

psoes! | V.LOL NOISY3ANI

eluej¡Sia Á pepunBas ap sorimas

1eyueIque y]
UDID9AJ0JH E] UOO SOPRUOIR9Y SONAS]

sonsiuuns Á sajenajep]
bdinb3 “eueuimbe 'jeuosiag ap ayodses,|
eueuinbejy ap sajmbjy]|

vopeuawy Á ojualuelo¡y ap soto1nas|
oloye10qe7 ap saÁesu3|

soo/Wnbo3g solas

U9IDRIOLag ap SoroIas|

so9/69/099) SoLoINaS

S9UO/sJ9AUu]

ANEXO II

—_———_  _ ___>P—__
Lima, jueves 6 de enero de 2005 NORMAS LEGALES L'af Peruano Pág. 284047

Ministerio de Relaciones Exteriore:
Ministerio de Economía y Fin:
Contraloría General de la República

Poder Judicial

Ministerio de Justicia

Ministerio Público

Consejo Nacional de la Magistratura

Tribunal Constitucional

Jurado Nacional de Elecciones

Oficina Nacional de Procesos Electorales
Defensoría del Pueblo

Ps co Nacional de identificación y Estado Civil
Gobiernos Regionales: Unidades Ejecutoras de Agricul-
tura

Universidades Públicas

Ministerio de Agricultura

Ministerio de Transportes y Comunicaciones

21 DE ENERO

Ministerio de Energía y Minas

Ministerio de Vivienda, Construcción Y Saneamiento
Ministerio de Trabajo y Promoción del Empleo

Ministerio de Salud

Ministerio de Comercio Exterior y Turismo

Ministerio de la Producción

Ministerio de Promoción de la Mujer y Desarrollo Social
Gobiernos Regionales: Todas las Unidades Ejecutoras,
excepto las de Educación y de Agricultura

24 DE ENERO
Ministerio de Defensa

25 DE ENERO
Ministerio de Educación
Gobiernos Regionales: Unidades Ejecutoras de Educación

26 DE ENERO
Ministerio del Interior

Artículo 2%.- La Dirección Nacional del Tesoro Público
emitirá las Autorizaciones de Pago con ción de un
día hábil a la fecha indicada en el Artículo 1%.

En los casos de Unidades Ejecutoras que estén apli-
cando lo be apor en el Artículo 17* del Decreto Supremo
N* 347-90-Ef, dichas Autorizaciones serán aprobadas con
anticipación de dos días hábiles al jramado en el Cro-
nograma; para el efecto las Unidades -jecutoras requeri-
rán sus habilitaciones con la antelación necesaria.

Artículo 3%.- La presentación y/o transmisión de Cartas
Ordenes por los mencionados conceptos se efectuará hasta
por los montos límites de las correspondientes Autorizacio-
nes de Pago, bajo responsabilidad del Director General de
Administración o quien haga sus veces.

La información con el lle de los montos y cuentas
de ahorro de los pensioni O personal activo a ser
abonados, deberá ser exactamente igual al monto consi-

derado en la Carta Orden, debiendo ser transmitida a tra- |

vés del SIAF-SP, o de ser el caso presentada en medio
magnético, al Banco con dos días de anticipación.

Regístrese, comuniquese y publiquese.

LUIS CARRANZA UGARTE
Viceministro de Hacienda

00204

RESOLUCIÓN MINISTERIAL.
N* 530-2004-MEM/DM

Lima, 29 de diciembre de 2004
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
robó el Reglamento de la Loy N? 27623, modificada por

la Ley N? 27662, que dispone la devolución del Impuesto
Genera! a las Ventas e Impuesto de Promoción Municipal a
rbriosegio de la actividad minera durante la fase de explo-
ración;

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, Sociedad Minera Cambior Perú S.A. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntado la lista de bienes y
servicios cuya adquisición le otorgará el derecho a la devo-
lución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase d ploración:;

Que, el Ministerio de Economía y Fi
Oficio N* 898-2004-EF/15, de fecha 23 di
2004, emitió pa favorable
cios presentada por Sociedad Minera Cambior Perú S.A.;

Con la opinión favorable del Viceministro de Minas y de
pr Dirección General de Minería del Ministerio de Energía y

nas;

De conforfnidad con lo dispuesto en el inciso c) del
artículo 6* del o de la Ley N* 27623, modificada
por la Ley N* 27662 y el artículo 10* del Reg! to de
Organización y Funciones del Ministerio de Energía y Mi-
nas, aprobado por Decreto Supremo N* 025-2003-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de Sociedad Minera Cambior Perú S.A
durante la fase de exploración, de acuerdo con el Anexo
que tg pane integrante de la presente Resolución Mi-
nistenial.

Registrese, comuniquese y publíquese.

GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas

ANEXO: DE LA RESOLUCIÓN MINISTERIAL
N? 530-2004-MEM/DM

ANEXO

¿LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IMPUESTO
+ GENERAL A LAS VENTAS E IMPUESTO DE
PROMOCIÓN MUNICIPAL SOCIEDAD MINERA
CAMBIOR PERU S.A.

DESCRIPCIÓN

Bentonita ]
Preparaciones para fluidos de perforación de po-
298 ("lodos")

3926.90.80.00 | Protectores antiruidos de malena plástica ]
6401.10.00.00 | Calzado con puntera metálica de protección — |
6506,10.00.00 | Cascos de seguridad

7228.80.00.00 | Barras huecas para perforación de aceros aleados |
1 O Sin alear

Tubos de perforación de los Ipos ullizados para la |
extracción de petróleo o gas

Trópanos y coronas con parte operante de cermet |
Trópanos y coronas excepto de cermet
Brocas diamantadas excepto de cermet

Las demás brocas excepto de cermel y diamanta-
das

Barrenas integrales

Los demás únles intercambiables de perloración y |
sondeo

[8207.19:90 00 | Panes de útiles intercamPables;< y

2508.10.00.00
3824.90.60.00

[7308 21.00.00 |

8207,13.10.00
8207,19.10.00
8207,19.21.00
8207,19.29.00

8207.19.30. 50]
8207.19.80.00

O DEENEAGIA Y MINAS

Pág. 284048 El Peruano TINTE Lima, jueves 6 de enero de 2005

[SUBPARTIDA DESCRI ¡e sPvicios de inspección, mantenimiento y reparación de maqur
| NACIONAL + | [paria y equipo utiizado en las actividades de exploración minera
[8207.50.00.00 | Los demás dues imercamblabias Ggasiuler o arrendamiento financiero de maquinaria, vehiculos y |
3430 41.00.00 | Las demás máquinas de sondeo o partoración Aavipos necesarios para las actividades de exploración

topropulsadas - Transporte de personal. maquinaria. equipo, materiales y sumi-
3430.49.00.00 | Las demás máquinas de sondeo y perforación Ce oesanos para las actvidades de exploración y la constuc+ |

cepto autopropulsadas ción de campamentos. ]
8431. 43.00.00 Partes de las máquinas de sondeo o pertoración de ¡—ÑSórvicios médicos y hospialaros.

la subpartida 8430.41 6 8430.49 |_- Servicios relacionados con la protección ambiental

de lectura por ra-| | | - Servicios de sistemas e informática

yos
ld emisores de radiotelefonía o radiotelegra-
la

8524.39 ra: Los comás discos para Sistemas

|, Servicios de comunicaciones, Incluye comunicación radial, 1ele-
8525.10.10.00 L/onía satelital

- Servicios de seguridad industrial Y contraincendios.

8525 20.19.00 Los demás aparatos emisores con aparalo receptor p
Incorporado de radiotaletonía | Servicios de seguridad y viglancia de Instalaciones y personal

. Operativo.
[8704.21.00.10 Camionetas pick-up ensambiadas con peso total con | z
carga máxima inferior o igual a 5 toneladas Diésel e e eros :
5705.20.00.00 | Camiones automóviles para sondeo o perloración| anVCS de rescate auxito |

[9008.30.00.00 | Cámaras especiales para fotografía submarina o 00092
aérea, examen médico de órganos Íntemos o para
laboratorios de medicina legal o identificación Judi —

pon Aprueban lista de bienes y servicios
,2011.10.00.00 | Microscopios estereoscápicas Pp

9011.20.00.00] Los demás microscopios para lotomicrogratía | | CUYA Adquisitión otorgará derecho de
| inetotomicrogratía o microproyección devolución del IGV e IPM a favor de la
3012 10.00.00 | Microscopios, excepto los ópticos, difract los empresa Minera Ancash Cobre S.A.

301420.00.00 | Instrumentos y aparatos para Pavegación aérea o | | durante la fase de exploración
espacial (excepto las drújulas)

3014.80.00.00 [Los demas instrumentos y aparatos de navegación RESOLUCIÓN MINISTERIAL
[8015-10.50.00 | Telámenos N* 533-2004-MEM/DM

3015.20.10.00 | Teodolitos Lima, 30 de diciembre de 2004

9015 20.20.00 | Taquimerros .
[5015.-30.00.00 | Niveles CONSIDERANDO:
19015.40.10.00 | Instrumentos y aj ¡aratos de fotogrametría, eléctri- Que, mediante Decreto Supremo N* 082-2002-EF se apro-
| cos 0 electronicos, > Re 3) Reglamento de la La N* 27623, modificada por la Ley

Ne 27662, que dispone la devolución del Impuesto Generar y

[9015 40.90.00 | Los demás Instrumentos y aparatos de Totogramer

| ría excepto eléctricos o electrónicos xp! ;

$015.80.10.00 | Los demás instrumentos y aparatos eléctricos o elec] | ¿a Que, el inciso c) del artículo 62 del citado Reglamento

| trónicos excepto de totogrametría —— | Sslipula que el detalle de la lista de bienes ) servicios se

3015.80.90.00 [ Los demás instrumentos y aparalos excepto dcir” | | aprobara Mediante Resolución Ministerial del Ministerio de
9 electrónicos

cos Enola y beato previa opinión favorable del Ministerio de
7 ] -conomia Inanzas;

9015.90 00.00 | Partes y accesorios Que, mediante Decreto Supremo N* 150-2002-EF se
9020.00.00.00 | Los demás Aparatos respiratorios y máscaras ant- robó la lista general de los bienes y servicios cuya adqui-
gás. excepto las máscaras de protección sin ión otorgará el derecho a la devolución definitiva dal

Nismo ni elemento filtrame amovibie Impuesto ral a las Ventas e Impuesto de Promoción

7. 'specto! espectrógra-| | Municipal;

¡pena EA ceca LUN pre Que, la empresa Minera Ancash Cobre S.A. solicitó al

['9030.39.00.00 Los demás instrumentos y aparatos para medida o kl
control de tensión, intensidad resi de Inversión en Exploración, adjuntado la lista de bienes y
L Cia, sin dispositivo registrador

Promoción Municipal, durante la fase de exploración;
SERVICIOS nomía y Finanzas mediante
Oficio N* 917-2004-EF/15 de fecha 29 de noviembre de

[a) Senacios de Operaciones de Exploración Minera 2004, emitió opinión favorable aja poa de pieces y sent
MES: )e0d4s: Clos presentada por la empresa Minera Ancash obre S.A.;
peros y geodésicos Con la opinión tavoracinosa Viceministro de Minas y de

|, + Geológicos y geotécnicos [inclu áficos, minera; s
sE Da Cn e e pits Ti, la Dirección General de Minería del Ministerio de Energía y

Sa de rocas) De conformidad con lo dispuesto en el inciso c) del
-Semicos geolísicos y geoquimicos (ncluys ensayes) artículo 6* del Reglamento de la Ley y N* 27623, modilicada

- Servicios de perforación por la Ley N* 27662 y el artícul del lamento de
O Samanta yde circulación reversa roto Organización y Funciones del Ministerio de Energía y ME
has, aprobado por Decreto Supremo N* 025-2003-EM
- Servicios aerotopográficos.

- Servicios de interpretación multespectral de imágenes ya >| SE RESUELVE:
satelitales o equipos aerotransportados. y A
[_- Ensayes de laboratorio (andlis de minerales, suelos, 7 Artículo ono aPícbaria sta de bienes servicios cuya

10 es Vedado ls Actvinos de Expiración Miner por de a en MOS Fomecin Manga! a
» Servicio de alojami alí ón del personal operativo del favor de la empresa Minera Ancash Cobre A. durante

| Ttular del Proyecto. lento y alimentación del fase de exploración, de acuerdo con el Anexo que forma
Sí de a Moria, e técnicos especiales y | | Parte integrante de la presente Resolución Ministerial

¡auditorias destinados a fas actividades de exploración minera Regístrese, comuníquese y publíquese.

| + Servicios de diseño, Construcción. montaje industrial, eléctrico y

| Mecánico, armado y desarmado de maquinarias y equipo necesario GLODOMIRO SANCHE:

Lpara las actividades de la exploración Ministro de En Min

SERIO DE ENERGIA Y M
E AO,

223

ANEXO Ill FOLIO: TT
SOCIEDAD MINERA CAMBIOR PERU S.A.
CONCESIONES MINERAS

TTEM
A A
10026201 1000
3 AGUA BLANCA 3
4 [AGUA BLANCA 4 10107301 [so0o_____ |]
A O

[CERRO COLORADO 2 10011202
7 EL FERROL N9 5019 15009027X01 [60
8 EL FERROL N9 5026 15010088X01 286
9 EL FERROL N9 5027 15010314X01
10 EVE A 10236996 (900
11 EVE B 10237096 lao _____ |]
12 EVE E 10237396 100
13 FM, 1 10129996 1000
14 EM. 2 10130096 900
15 EM. 3 10130196 1000
16 EM. 4 10130296 900
17 EM. 5 10130396 900
18 FLORIDA I 10063994 (600
19 FLORIDA LA (010063994A [400
20 FLORIDA II 10064094 600
21 FLORIDA II A. (010064094A [400
22 FLORIDA IT 10108794 300
23 FLORIDA IILA (010108794A 700
24 MARIA ANGOLA 17, 10003495 900
25 MARIA ANGOLA 18, 10000195 [900 ______ |]
26 MARIA ANGOLA 19 10364096
27 MARIA ANGOLA 26, 10289197 100
28 MARIA ANGOLA 29 10289297 100
29 MARIA ANGOLA 34 10079199 627.57
30 MICHE 33 10111497 100
Bi PEÑA COLORADA 15007637X01 [480
32 PEÑA COLORADA 1 130003794 1000
33 PEÑA COLORADA II [30003894 800
34 PEÑA COLORADA IT 30003994 lso0____ |]
35 [SAN JOSE 30000195
A 36 [SIGRID 10141795 300
12)
NOMBRE DE CONCESION [CODIGO UNICO
37 ROSA AMPARO A.C. 1 15009015X01 [840
38 ROSA AMPARO A.C. 2 15009016X01
39 ROSA AMPARO A.C. 3 15009017X01 520
o ROSA AMPARO A.C. 4 15009018X01 [so ______ |]
41 ROSA AMPARO A.C. 5. 15009019X01 ETT
6
PROYECTO NOROESTE
FLORIDA 8. 10152302
FLORIDA 9 10152402 r
[SAN FERNANDO 1 10141895 0
AN
[so fvowz-_________  Jroo60%Í fio 7]

YOLY 2-A 10060194
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Adenda del Contrato de Inversión en Exploración que celebran EL ESTADO, debidamente
representado por el Director General de Minería, ingeniero César Augusto Rodríguez
Villanueva, identificado con DNI N* 09068271, autorizado por el artículo 13” del
Reglamento de Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-
2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en
adelante se denominará EL ESTADO; y de la otra parte Sociedad Minera Cambior Perú
S.A., con Registro Único de Contribuyente N* 20205467603, inscrita en el asiento 1 de la
ficha 40053 del Libro de Sociedades Contractuales y otras Personas Jurídicas del Registro
Minero de la Oficina Registral de Lima y Callao, con domicilio en Av. Santa María N* 140,
Miraflores, Lima 18, representada por su Representante Legal, doctor Miguel Grau
Malachowski, con Documento Nacional de Identidad N” 08243249, según poder inscrito en
el Asiento CO0016 de la Partida N* 11383481 del Registro de Personas Jurídicas, Zona
Registral IX, Sede Lima, en adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 21 de febrero de 2005, al amparo de lo
dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes vienen en elevar a escritura pública la adenda
al contrato referido en la cláusula precedente, la misma que se insertará, conjuntamente
con la Resolución Ministerial N* 003-2005-MEM/DM, de fecha 5 de enero de 2005, que
designa al ingeniero César Augusto Rodríguez Villanueva como Director General de
Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 09 de agosto de 2005.

ESTADO PERUANO

N
Por:
ésar Augusto Rodríguez Villanueva
Director General de Minería
CIEDAD MINERA CAMBIOR PERÚ S.A.
] PZA
Por:

Miguel Grau Malachowski
Representante Legal

MINISTERIO DE ENERGIA Y MINAS

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y SOCIEDAD MINERA CAMBIOR PERU S.A.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración
que celebran el ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. César Augusto Rodríguez Villanueva, identificado con Documento de Identidad
Nacional N* 09068271, autorizado por el artículo 13” del Reglamento de la Ley N” 27623 y
modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en Av. Las Artes
Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará EL ESTADO; y de la otra
parte la empresa, Sociedad Minera Cambior Perú S.A., identificada con RUC N*
20205467603, con domicilio en Av. Santa María N* 140, Miraflores, Lima 18, representada por
su Representante Legal, señor Miguel Grau Malachowski, según poder inscrito en el Asiento
C00016, de la Partida N* 11383481 del Registro de Sociedades, Zona Registral IX, Sede de
Lima, a quien en adelante se le denominará “EL INVERSIONISTA”;

CLÁUSULA PRIMERA: Antecedentes

EL INVERSIONISTA mediante escrito N” 1484853 de fecha 13 de agosto de 2004,
señalando RUC N” 20506545243, solicitó la aprobación de su programa de inversión para la
suscripción del Contrato de Inversión en Exploración al amparo de lo dispuesto por la Ley N?
27623 modificada por Ley N* 27662 y por su Reglamento aprobado por Decreto Supremo N?
082-2002-EF.

Mediante Resolución N” 02-2005-EM-DGM/CONT, de fecha 8 de febrero de 2005, se
aprobó el programa de inversión de EL INVERSIONISTA por la suma de US$ 2'058,048.00.
Posteriormente, con fecha 21 de febrero de 2005, EL ESTADO y EL INVERSIONISTA
suscribieron el Contrato de Inversión en Exploración.

EL INVERSIONISTA mediante escrito N* 1547587, de fecha 15 de julio de 2005, ha
comunicado que por error señaló el RUC N” 20506545243 siendo el correcto el N*
20205467603.

CLÁUSULA SEGUNDA: MODIFICACIÓN DE NÚMERO DE RUC

Las partes acuerdan expresamente modificar en la introducción del Contrato de
Inversión en Exploración, y en la correspondiente minuta, suscritos con fecha 21 de febrero de
2005, el número de RUC N* 20506545243 de EL INVERSIONISTA por el N* 20205467603.

CLÁUSULA TERCERA: Salvaguarda

Las partes acuerdan que todas las demás estipulaciones del Contrato de Inversión en
Exploración suscrito con fecha 21 de febrero de 2005 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 09 días del mes de agosto de

%

—

EL ESTADO EL INVERSIONISTA
| U DGM
| 333

Números

MINISTERIO DE ENERGIA Y MINAS |
j

- . Let
Señor Notario: enn

Sirvase usted extender en su registro de escrituras públicas, una en la que conste la Adenda
del Contrato de Inversión en Exploración que celebran EL ESTADO, debidamente
representado por el Director General de Minería, ingeniero César Augusto Rodríguez
Villanueva, identificado con DNI N* 09068271, autorizado por el artículo 13” del Reglamento
de Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
EL ESTADO, y de la otra parte Sociedad Minera Cambior Perú S.A., con Registro Único de
Contribuyente N” 20205467603, inscrita en el asiento 1 de la ficha 40053 del Libro de
Sociedades Contractuales y otras Personas Jurídicas del Registro Minero de la Oficina
Registral de Lima y Callao, con domicilio en Av. Santa María N” 140, Miraflores, Lima 18,
representada por su Gerente General, señor Louis Raymond Gariepy, con Carné de
Extranjería N* 000154329, según poder inscrito en el Asiento C00016 de la Partida N*
11383481 del Registro de Personas Juridicas, Zona Registral IX, Sede Lima, en adelante EL
INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 21 de febrero de 2005, al amparo de lo
dispuesto en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la adenda
al contrato referido en la cláusula precedente, la misma que se insertará, conjuntamente con la
Resolución Ministerial N” 003-2005-MEM/DM, de fecha 5 de enero de 2005, que designa al
ingeniero César Augusto Rodríguez Villanueva como Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 26 de octubre de 2005.

ESTADO PERUANO

y

Por:
justo Rodríguez Villanueva
irector General de Minería

SOCIEDAD Msj CAMBIOR PERÚ S.A.

Por: US

Louis Raymond Gariepy
Gerente General

NERGIA Y MINAS

(MINISTERIO DE ENERGIA Y MINAS]
DPDM - DGM
394
FOLIO: LAR

Números

Letras

1
Í
MINISTERIO DE ENERGIA Y MINAS - a — |

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y SOCIEDAD MINERA CAMBIOR PERU S.A.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración
que celebran el ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. César Augusto Rodríguez Villanueva, identificado con Documento de Identidad
Nacional N* 09068271, autorizado por el artículo 13” del Reglamento de la Ley N” 27623 y
modificatoria, aprobado por Decreto Supremo N? 082-2002-EF, con domicilio en Av. Las Artes
Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará EL ESTADO); y de la otra
parte la empresa, Sociedad Minera Cambior Perú S.A., identificada con RUC N*
20205467603, con domicilio en Av. Santa María N” 140, Miraflores, Lima 18, representada por
su Gerente General, señor Louis Raymond Gariepy, según poder inscrito en el Asiento
C00016, de la Partida N* 11383481 del Registro de Sociedades, Zona Registral IX, Sede de
Lima, a quien en adelante se le denominará “EL INVERSIONISTA”;

CLÁUSULA PRIMERA: Antecedentes

EL INVERSIONISTA mediante escrito N* 1484853 de fecha 13 de agosto de 2004,
solicitó la aprobación de su programa de inversión para la suscripción del Contrato de
Inversión en Exploración al amparo de lo dispuesto por la Ley N” 27623 modificada por Ley N*
27662 y por su Reglamento aprobado por Decreto Supremo N” 082-2002-EF.

EL INVERSIONISTA y EL ESTADO suscribieron el Contrato de Inversión en
Exploración (en adelante EL CONTRATO) con fecha 21 de febrero de 2005. En la Cláusula
Tercera del contrato precitado se señala que la inversión asciende a US$ 2'058,048.00 (Dos
Millones Cincuenta y Ocho Mil Cuarenta y Ocho y 00/100 Dólares Americanos) en un plazo de
doce meses que vence en diciembre de 2005.

EL INVERSIONISTA mediante escrito N* 1562751, de fecha 30 de septiembre de
2005, solicitó la modificación de su Programa de Inversión ampliando el monto y plazo de
ejecución hasta diciembre de 2006; asimismo, solicitó al incorporación de las concesiones
CERRO COLORADO 5, CERRO COLORADO 6, CERRO VIELZA 1, MICHE 4, MICHE 5 y
MICHE 38 y, exclusión de JOHANES, SAN FERNANDO 1, YOLY 2-B, YOLY 2 y YOLY 2-A
del Anexo lll de EL CONTRATO.

Mediante Resolución N” 013-2005-EM-DGM/CONT, de fecha 17 de octubre de 2005
se aprobó la ampliación del Programa de Inversión de EL INVERSIONISTA por la suma de US
$ 4'059,225.00 (Cuatro Millones Cincuenta y Nueve Mil Doscientos Veinticinco y 00/100
Dólares Americanos) para el periodo comprendido entre octubre 2005 y diciembre de 2006.
Asimismo, se incorporó en el Anexo Ill de EL CONTRATO las concesiones mineras: CERRO
COLORADO 5, CERRO COLORADO 6, CERRO VIELZA 1, MICHE 4, MICHE 5 y MICHE 38;
y, se excluyó a las concesiones mineras JOHANES, SAN FERNANDO 1, YOLY 2-B, YOLY 2 y
YOLY 2-A.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración. An

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer (
párrafo del numeral 3.1 de la Cláusula Tercera y los Anexos | y lIl de EL CONTRATO suscrito
con fecha 21 de febrero de 2005.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar el Programa de Inversión en exploración
aprobado en las concesiones señaladas en la Cláusula 1.1., por un monto de US$
6'030,811.00 (Seis Millones Treinta Mil Ochocientos Once y 00/100 Dólares Americanos) en
un plazo de veinticuatro (24) meses, el mismo que vencerá en diciembre de 2006.”

CLÁUSULA CUARTA: Modificación del Anexo | de EL CONTRATO.

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las
inversiones se realizarán de enero de 2005 a diciembre de 2006, por un monto total de US$
6'030,811.00 (Seis Millones Treinta Mil Ochocientos Once y 00/100 Dólares Americanos), el
mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll de EL CONTRATO.

El Anexo lll de EL CONTRATO se modifica en el sentido de incorporar en el Anexo !Il
de EL CONTRATO las concesiones mineras: CERRO COLORADO 5, CERRO COLORADO 6,
CERRO VIELZA 1, MICHE 4, MICHE 5 y MICHE 38; y, excluir a las concesiones mineras
JOHANES, SAN FERNANDO 1, YOLY 2-B, YOLY 2 y YOLY 2-A, el mismo que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 21 de febrero de 2005 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 26 días del mes de octubre de 2008.
A

r

dl Z

EL ESTADO EL INVERSIONIST.

“MINISTERIO DE ENERGIA Y MINA:
DPDM

| DGM

395
Í FOLIO: ———— —

Números

$]
/

RIO DE ENERGÍA Y MINA

DGM

OPOM

tE

NIST

SONSIUJUINS Á SALLUAJEN "O:
*eueumbej “¡euosiag ep apodses ||

eueumbey ep Jepmbiy|
BJJOJIMSUOO “ELOSseS Y ap OJ9IJ8S|
uO/DeJuaLuINy Á OJUaILUefo¡y ap soJomes|
OLOJ210q87] Sp SOÁRSUS|

so9JuInbosg soro1AJes|

LONEJOJ1ad ap SOJ9aS|

SO0ISO|039) SOJD/AJ9S|

$007 ONV NOISY3ANI 30 VAVHDOYA 130 OLSINANSIYUA

“VS NYUIA HOIBINIVO VESNIN AVA3IDOS

1oN OX3INV
uy |
Í

= | | |
= | PA
E l PA
sé mié |]
o alt L
ls. “2 JE
ts 2
Se

ZO Lo
pon] 1 PA
5 S | |
ZE |
i= a ]

epueli5la Á pepunSas ap soroas|
SSUOLDPOJUNuOO ap ol9eg

UQ/D08]01¿] E| LOO SOPRUOIDE ¡ay SO!
sonsiuiung Á sejeajeyy “odinba
*eueumbejy “¡euosi9d ep ejodse. ||
eueuInbeyy ap sajinbiy
O9JUE93|y Á 001119913 '¡eLsnpuj afejuoyy
*UO/DONASUOD 'OUSIA SP OO/MMSS
EJJOJIMSUOD “BLOSASY DP OLDIAS
uoroejueunpy Á oJualefoy ap sonas]
OLOJeJ0qe7 ep señesua]|
SO9ILNDOIH SOLIA3S|
UOIORJOJI9H SP SOLD1M9S|
SO0ISIJO89) SOJDIMBS|
soo/B9|0ag) sotoas|

($sn)
9007 ONV NOISY3ANI 30 VAVHDOYA 130 OLSINANSIUA

"VS NYUAd JOIBIAVO VIANA AVASIDOS

1 oN OXINV
AGIA Y MINAS?
DGM 1

338

Números

ANEXO lll

SOCIEDAD MINERA CAMBIOR PERU S.A.

CONCESIONES MINERAS | A

PRO VESTO ARENA A E

CODIGO
ITEM NOMBRE DE CONCESION UNICO
il AGUA BLANCA 1 10026101

2 AGUA BLANCA 2 10026201
3 AGUA BLANCA 3 10107201
4 AGUA BLANCA 4 10107301
5 ALTA GRACIA DC 30012202
6 CERRO COLORADO 2 10011202
2 CERRO COLORADO 5 10058504
8 CERRO COLORADO 6 10028802

CERRO VIELZA 1 10190800
10 EL FERROL NO 5019 15009027X01 [60

d4 EL FERROL NO 5026 15010088X01
12 EL FERROL NO 5027 15010314X01
13 EVEA 10236996 900
14 EVEB 10237096 400

EVEE 10237396 100

FM. 1 10129996 1000

F.M. 2 10130096 900
[18 F.M. 3 10130196 1000
19 FE.M. 4 10130296 900
20 F.M. 5 10130396 900

21 FLORIDA 1
22 FLORIDA 1 A O10063994A |400
23 FLORIDA II
24 FLORIDA 1 A
FLORIDA HI
FLORIDA ITA

27 MARIA ANGOLA 17 900
MARIA ANGOLA 18 900
29 MARIA ANGOLA 19 10364096 800 /
30 MARIA ANGOLA 26 10289197 100 / ,
3d. MARIA ANGOLA 29 10289297 100 / vá

32 MARIA ANGOLA 34
33 MICHE 33

34 MICHE 4

35 MICHE 5 [10431196 800.
MICHE 38 [10073002 600.
PEÑA COLORADA [15007637x01 [480
38 PEÑA COLORADA 1 [30003794 1000
39 PEÑA COLORADA II [30003894 800,
PEÑA COLORADA III 30003994 600
41 SAN JOSE 30000195 200
42 SIGRID [10141795 300

CODIGO

UNICO
43 ROSA AMPARO A.C. 1 15009015X01
44 ROSA AMPARO A.C. 2 15009016X01
45 [ROSA AMPARO A.C. 3 15009017X01

46 [ROSA AMPARO A.C. 4

47 [ROSA AMPARO A.C. 5

15009018X01
15009019X01

48 [ROSA AMPARO A.C. 6

15009020X01

[666.18

[ROSA AMPARO A.C. 7

15009021X01

[660

E

A

A —

¿ MINISTERIO DE ENERGIA Y MINAS

DGM

DPDM

333

Números

a
Ou

m7
MINISTERIO DE ENERGIA Y MINAS

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y ¡lAMGOLD PERU S.A.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración que
celebran de una parte el Estado Peruano, debidamente representado por el Director
General de Minería Ing. Alfredo Rodríguez Muñoz, identificado con Documento Nacional
de Identidad N* 08767639, autorizado por el artículo 13? del Reglamento de la Ley N*
27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en
Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará EL
ESTADO), y de la otra parte la empresa lAMGOLD PERU S.A., identificada con RUC N*
20205467603, señalando domicilio en Av. Santa María N* 140, Miraflores, Lima 18,
representada por su Representante Legal, señor Miguel Grau Malachowski, según poder
inscrito en el asiento C00016, de la Partida N” 11383481 del Registro de Personas
Jurídicas, Zona Registral IX, Sede de Lima, a quien en adelante se denominará EL
Y INVERSIONISTA.

CLAUSULA PRIMERA: Antecedentes

EL INVERSIONISTA mediante escrito N” 1484853 de fecha 13 de agosto de 2004, solicitó
la aprobación de su programa de inversión para la suscripción del Contrato de Inversión en
Exploración al amparo de lo dispuesto por la Ley N” 27623, modificada por Ley N” 27662,
y su Reglamento aprobado por Decreto Supremo N* 082-2002-EF.

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 21 de febrero de 2005. En la Cláusula Tercera de
EL CONTRATO se señaló que la inversión asciende a US $ 6'030,811.00 (Seis Millones
Treinta Mil Ochocientos Once y 00/100 Dólares Americanos) debiendo efectuarse en un
plazo de veinticuatro (24) meses, el mismo que vencerá en diciembre de 2006.

EL INVERSIONISTA, mediante escrito N* 1658932 de fecha 28 de diciembre de 2006,
solicitó se apruebe la Actualización del Programa de Inversión en Exploración del Contrato
de Inversión en Exploración.

Y Mediante Resolución N” 240-2007-EM-DGM/CONT, de fecha 27 de febrero de 2007, se
aprobó la reducción del programa de inversión en exploración de SOCIEDAD MINERA
CAMBIOR PERÚ S.A., por la suma de US $ 1'993,926.00 (Un Millón Novecientos Noventa
y Tres Mil Novecientos Veintiséis y 00/100 Dólares Americanos ) para el periodo
comprendido entre enero y diciembre de 2006, siendo entonces que la inversión asciende
a suma de US $ 5'731,962.00 (Cinco Millones Setecientos Treinta y Uno Mil Novecientos
Sesenta y Dos y 00/100 Dólares Americanos), a partir del mes de enero de 2005 a
diciembre del 2006.

Mediante escritos N” 1672766 y 1672770, ambos de fecha 01 de marzo de 2007,
l|AMGOLD PERU S.A. solicita que se tenga presente la modificación de razón social de
Sociedad Minera Cambior Perú S.A. a lAMGOLD PERU S.A., para lo cual adjuntan copia
del Título N” 2007-00055340 de fecha 14 de febrero de 2007, sobre modificación de
denominación social, expedido por la Zona Registral N” IX sede Lima; copia del Testimonio
de Modificación Parcial de Estatuto, otorgado por la Notaría Paino Scarpati; y copia del
Formulario N* 2216, Comprobante de Información Registrada emitido por la SUNAT.

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración

EL ESTADO y EL INVERSIONISTA acuerdan expresamente en modificar el tercer párrafo
de la introducción del Contrato de Inversión en Exploración; el primer párrafo del numeral
3.1 de la Cláusula Tercera del Contrato de Inversión en Exploración; y el Anexo | de EL
CONTRATO suscrito con fecha 21 de febrero del 2005.

CLÁUSULA TERCERA: Modificación del tercer párrafo de la introducción del
Contrato de Inversión en Exploración

El tercer párrafo de la introducción del Contrato de Inversión en Exploración, queda
redactado en los siguientes términos: “(ii) |AMGOLD PERU S.A. identificada con RUC N*
20205467603 con domicilio en Av. Santa María N” 140, Miraflores, representada por su
apoderado señor Miguel Grau Malachowski, con facultades inscritas en el Asiento CO0008,
de la Partida N” 11383481 del Registro de Personas Jurídicas, Zona Registral IX, Sede
Lima, a quien en adelante se le denominará EL INVERSIONISTA “.

CLAUSULA CUARTA: Modificación del primer párrafo del numeral 3.1 de la Cláusula
Tercera del Contrato de Inversión en Exploración

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión quedará
redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar el Programa de Inversión en Exploración
aprobado en las concesiones señaladas en la Cláusula 1.1, por un monto de US $
5'731,962.00 (Cinco Millones Setecientos Treinta y Un Mil Novecientos Sesenta y Dos y
00/100 Dólares Americanos), a partir del mes de enero de 2005 a diciembre del 2006.

CLAUSULA QUINTA: Modificación del Anexo | de EL CONTRATO

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las inversiones
se realizarán de enero del 2005 a diciembre del 2006, por un monto total de US $
5'731,962.00 (Cinco Millones Setecientos Treinta y Un Mil Novecientos Sesenta y Dos y
e 00/100 Dólares Americanos), el mismo que se adjunta.

CLAUSULA SEXTA: Salvaguarda
Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en

Exploración suscrito con fecha 21 de febrero de 2005 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento,en tres copias de
igual tenor, en Lima, a los 03 días del mes de agosto de 2007. VA

EL INVERSIONISTA

¡nión |

Director General de Minería
